Old Mutual Funds II Supplement Dated February 22, 2011 This Supplement updates certain information contained in the currently effective Class A, Class C, Class Z and Institutional Class shares Prospectus of Old Mutual Funds II dated July 27, 2010, as supplemented (the “Prospectus”).You should retain your Prospectus and any supplements for future reference. You may obtain an additional copy of the Prospectus, as supplemented, free of charge, by calling 888-772-2888 or via the Internet at oldmutualfunds.com. The following replaces in its entirety the section of the Prospectus entitled “Fund Summaries – Old Mutual Large Cap Growth Fund – Management” on page 20 of the Prospectus: MANAGEMENT Investment Manager:Old Mutual Capital, Inc. Investment Sub-Adviser:Ashfield Portfolio Managers: Name Title Length of Service Bradley J. Fretz Portfolio Manager/Analyst Since 1989 Peter A. Johnson Portfolio Manager/Analyst Since 1994 Gregory M. Jones, CFA Director of Global Equities Since 2011 J. Stephen Lauck, CFA President, CEO and Portfolio Manager/Analyst Since 1984 Marc W. Lieberman, CFA Portfolio Manager/Analyst Since 2002 J. Stephen Thornborrow Portfolio Manager/Analyst Since 1984 The following replaces in its entirety the section of the Prospectus entitled “Fund Summaries – Old Mutual Dwight Intermediate Fixed Income Fund – Management” on page 50 of the Prospectus: MANAGEMENT Investment Manager:Old Mutual Capital, Inc. Investment Sub-Adviser:Dwight Portfolio Managers: Name Title Length of Service W. Frank Koster Chief Investment Officer and Head of Structured Product at Dwight Since 2009 Edwin A. Martin, CFA, FSA, MAAA Senior Vice President and Head of Quantitative Analysis Since 2007 Paul Norris Senior Vice President and Sector Portfolio Manager Since 2009 The following replaces in its entirety the section of the Prospectus entitled “Fund Summaries – Old Mutual Dwight Short Term Fixed Income Fund – Management” on page 55 of the Prospectus: MANAGEMENT Investment Manager:Old Mutual Capital, Inc. Investment Sub-Adviser:Dwight Portfolio Managers: Name Title Length of Service W. Frank Koster Chief Investment Officer and Head of Structured Product at Dwight Since 2009 Edwin A. Martin, CFA, FSA, MAAA Senior Vice President and Head of Quantitative Analysis Since 2007 Paul Norris Senior Vice President and Sector Portfolio Manager Since 2009 The following replaces in its entirety the section of the Prospectus entitled “The Investment Adviser & Sub-Advisers – The Portfolio Managers – Old Mutual Dwight Intermediate Fixed Income Fund” on page 80 of the Prospectus: OLD MUTUAL DWIGHT INTERMEDIATE FIXED INCOME FUND Messrs. Koster, Martin, and Norris share responsibility for the day-to-day portfolio management activities for the Old Mutual Dwight Intermediate Fixed Income Fund. W. Frank Koster is the Chief Investment Officer and Head of Structured Product at Dwight, positions he has held since joining Dwight in June 2009.Prior to joining Dwight, Mr. Koster served as Co-Head of the High Grade Fixed Income Team (since 2005). Edwin A. Martin, CFA, FSA, MAAA, is a Senior Vice President and Head of Quantitative Analysis at Dwight, positions he has held since January 2007.Prior to serving in these positions, Mr. Martin served as Vice President and Quantitative Analyst at Dwight since 2003. Paul Norris is a Senior Vice President and Sector Portfolio Manager at Dwight, positions he has held since joining Dwight in February 2009.Prior to joining Dwight, Mr. Norris served as Director of Mortgage Portfolio at Fannie Mae since 2003.Mr. Norris specializes in mortgage-backed securities and asset-backed securities. The following replaces in its entirety the section of the Prospectus entitled “The Investment Adviser & Sub-Advisers – The Portfolio Managers – Old Mutual Dwight Short Term Fixed Income Fund” on page 81 of the Prospectus: OLD MUTUAL DWIGHT SHORT TERM FIXED INCOME FUND Messrs. Koster, Martin, and Norris share responsibility for the day-to-day portfolio management activities for the Old Mutual Dwight Short Term Fixed Income Fund. W. Frank Koster (see description under Old Mutual Dwight Intermediate Fixed Income Fund) Edwin A. Martin (see description under Old Mutual Dwight Intermediate Fixed Income Fund) Paul Norris (see description under Old Mutual Dwight Intermediate Fixed Income Fund) The following replaces in its entirety the section of the Prospectus entitled “The Investment Adviser & Sub-Advisers – The Portfolio Managers – Old Mutual Large Cap Growth Fund” on page 81 of the Prospectus: OLD MUTUAL LARGE CAP GROWTH FUND A team of portfolio managers comprise Ashfield’s Large Cap Investment Committee, which takes a team approach to applying the firm’s large cap growth equity investment philosophy and process.All portfolio decisions are made collectively by consensus of the Committee. Bradley J. Fretz serves as Portfolio Manager/Analyst for Ashfield, a position he has held since 1989. Peter A. Johnson serves as Portfolio Manager/Analyst for Ashfield, a position he has held since 1994. Gregory M. Jones, CFA, serves as Director of Global Equities for Ashfield, a position he has held since January 2011. Prior to joining Ashfield, Mr. Jones served as Manager of Emerging Market and Developed Asia long-short equities for Omega Advisors from March 2010 to January 2011. Mr. Jones founded Jadeite Capital and served as its Chief Executive Officer from 2007 to January 2011.Mr. Jones also served as Managing Director and Senior Portfolio Manager for Clay Finlay Inc. from 1995 to 2007. J. Stephen Lauck, CFA, serves as President, CEO and Portfolio Manager/Analyst for Ashfield, a position he has held since 1984. Marc W. Lieberman, CFA, serves as Portfolio Manager/Analyst for Ashfield, a position he has held since 2002. J. Stephen Thornborrow serves as Portfolio Manager/Analyst for Ashfield, a position he has held since 1984. Distributed by Old Mutual Investment Partners R-11-00102/2011 Old Mutual Funds II Supplement Dated February 22, 2011 This Supplement updates certain information contained in the currently effective Class A, Class C, Class Z and Institutional Class shares Statement of Additional Information of Old Mutual Funds II dated July 27, 2010, as supplemented (the “SAI”).You should retain your SAI and current supplements for future reference.You may obtain an additional copy of the SAI and all current supplements, free of charge, by calling 888-772-2888 or via the Internet at oldmutualfunds.com. The following replaces in its entirety the section of the SAI entitled “Trustees and Officers of the Trust – Officers” beginning on page 46 of the SAI: Officers The officers of the Trust receive no direct compensation from the Trust or the Funds for their services as officers. Name and Age* Position Held with the Trust Term of Office and Length of Time Served** Principal Occupation(s) During Past 5 Years Julian F. Sluyters (Age: 50) Presidentand Principal Executive Officer Since 2006 Chief Executive Officer, June 2008 – present, President, October 2006 – present, and Chief Operating Officer,, October 2006 – June 2008, Old Mutual Capital, Inc. President, Chief Financial Officer and Treasurer, Old Mutual Fund Services, October 2006 – present.President, November 2008 – present, Old Mutual Investment Partners. President and Chief Executive Officer, Scudder family of funds, 2004 - December 2005. Robert T. Kelly (Age: 40) Treasurer and Principal Financial Officer Since 2006 Vice President, June 2007 – present, Old Mutual Capital, Inc. and Vice President, October 2006 – present, Old Mutual Fund Services. Vice President of Portfolio Accounting, Founders Asset Management LLC, 2000 - February 2006. Andra C. Ozols (Age: 49) Vice President and Secretary Since 2005 Chief Administrative Officer, September 2009 – present, Senior Vice President, Secretary, and General Counsel, July 2005 – present, Old Mutual Capital, Inc. and Old Mutual Investment Partners. Senior Vice President, Secretary, and General Counsel, July 2005 – present, Old Mutual Fund Services.Executive Vice President,2004 - 2005, General Counsel and Secretary, 2002 - 2005, and Vice President, 2002 - 2004, ICON Advisors, Inc. Director of ICON Management & Research Corporation, 2003 - 2005. Executive Vice President,2004 - 2005, General Counsel and Secretary,2002 - 2005, and Vice President,2002 - 2004, ICON Distributors, Inc. Executive Vice President and Secretary, ICON Insurance Agency, Inc., 2004 - 2005. Kathryn A. Burns (Age: 33) Vice President, Chief Compliance Officer, and Assistant Treasurer Chief Compliance Officer since March 2010; Assistant Treasurer since 2006 Chief Compliance Officer, March 2010 – present, Vice President, January 2010 – present, Regulatory Reporting Manager, August 2006 – present, and Assistant Vice President, January 2009 – January 2010, Old Mutual Fund Services.Chief Compliance Officer, March 2010 – present and Vice President, January 2010 – present, Old Mutual Capital, Inc.Manager, 2004 - July 2006, PricewaterhouseCoopers LLP. Kathryn L. Santoro (Age: 36) Vice President and Assistant Secretary Since 2007 Vice President and Associate General Counsel, January 2009 – present, and Associate Counsel, November 2005 – January 2009, Old Mutual Capital, Inc.Associate Attorney, Hall & Evans, LLC, 2004 - 2005. * The address for each of the officers of the Trust is 4643 South Ulster Street, Suite 700, Denver, Colorado 80237. ** Each officer of the Trust shall serve until such time as his or her successor is duly elected and qualified. The following table replaces in its entirety the table entitled “Investments in Each Fund” beginning on page C-1 of Exhibit C to the SAI: NAME OF PORTFOLIO MANAGER NAME OF FUND DOLLAR RANGE OF INVESTMENTS IN EACH FUND James P. Barrow Barrow Hanley Value Fund Over $1,000,000 Dennis Bein Analytic U.S. Long/Short Fund None Ryan Brown Analytic U.S. Long/Short Fund $1 - $10,000 David Cavanaugh Strategic Small Company Fund None Harindra de Silva Analytic U.S. Long/Short Fund None Bradley J. Fretz Large Cap Growth Fund None Strategic Small Company Fund None David R. Hardin Barrow Hanley Core Bond Fund None Brett P. Hawkins TS&W Mid-Cap Value Fund $10,001 - $50,000 Jerome J. Heppelmann Focused Fund $500,001 - $1,000,000 Jeffrey A. Johnson Strategic Small Company Fund None Peter A. Johnson Large Cap Growth Fund None Strategic Small Company Fund None Gregory M. Jones* Large Cap Growth Fund None W. Frank Koster Dwight Intermediate Fixed Income Fund None Dwight Short Term Fixed Income Fund None J. Stephen Lauck Large Cap Growth Fund None Marc W. Lieberman Large Cap Growth Fund None Mark C. Luchsinger Barrow Hanley Core Bond Fund None Edwin A. Martin Dwight Intermediate Fixed Income Fund None Dwight Short Term Fixed Income Fund None Todd McCallister Strategic Small Company Fund None J. Scott McDonald Barrow Hanley Core Bond Fund None Edward B. Meigs Dwight High Yield Fund None Michael K. Moran Old Mutual Heitman REIT Fund None Paul Norris Dwight Intermediate Fixed Income Fund None Dwight Short Term Fixed Income Fund None Deborah A. Petruzzelli Barrow Hanley Core Bond Fund None John S. Pickler TS&W Mid-Cap Value Fund None Timothy J. Pire Heitman REIT Fund $10,001 - $50,000 Greg Poulos Strategic Small Company Fund None Frank H. Reichel III TS&W Small Cap Value Fund Over $1,000,000 Sean M. Slein Dwight High Yield Fund None Stacey Serafini Thomas Strategic Small Company Fund None J. Stephen Thornborrow Large Cap Growth Fund None Strategic Small Company Fund None Tucker Walsh Strategic Small Company Fund None John S. Williams Barrow Hanley Core Bond Fund None Jeffrey D. Yurk Old Mutual Heitman REIT Fund None * Dollar range of investments is as of January 31, 2011. The following table replaces in its entirety the table entitled “Other Managed Accounts” beginning on page C-6 of Exhibit C to the SAI: Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets in Each Category James P. Barrow 13 Registered Investment Companies with $28.6 billion in total assets under management, of which 3 accounts ($25.7 billion) are subject to a performance-based advisory fee. 2 Other Pooled Investment Vehicles with $264 million in total assets under management. 26 Other Accounts with $2.5 billion in total assets under management. Dennis Bein 12 Registered Investment Companies with $3.5 billion in total assets under management. 19 Other Pooled Investment Vehicles with $2.2 billion in total assets under management, of which 7 accounts ($1.4 billion) are subject to a performance-based advisory fee. 32 Other Accounts with $2.4 billion in total assets under management, of which 13 accounts ($1.05 billion) are subject to a performance-based advisory fee. Ryan Brown None David Cavanaugh 4 Registered Investment Companies with $316 million in total assets under management. 2 Other Pooled Investment Vehicles with $83 million in total assets under management. 39 Other Accounts with $1099 million in total assets under management of which 1 account ($64 million) is subject to a performance-based advisory fee. Harindra de Silva 15 Registered Investment Companies with $3.7 billion in total assets under management. 19 Other Pooled Investment Vehicles with $1.4 billion in total assets under management, of which 7 accounts ($1.3 billion) are subject to a performance-based advisory fee. 29 Other Accounts with $2.4 billion in total assets under management, of which 13 accounts ($1.05 billion) are subject to a performance-based advisory fee. Bradley J. Fretz No Registered Investment Company with $44 million in total assets under management. 1 Other Pooled Investment Vehicle with $362 million in total assets under management 7665 Other Accounts with $2.6 billion in total assets under management David R. Hardin 6 Registered Investment Companies with $338 million in total assets under management. 3 Other Pooled Investment Vehicles with $219 million in total assets under management. 110 Other Accounts with $7.5 billion in total assets under management, of which 1 account ($586 million) are subject to a performance-based advisory fee. Brett P. Hawkins 1 Other Pooled Investment Vehicle with $7.9 million in total assets under management 62 Other Accounts with $1.8 billion in total assets under management Jerome J. Heppelman None Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets in Each Category Jeffrey A. Johnson 1 Registered Investment Company with $2.6 billion in total assets under management. 99 Other Accounts with $17 million in total assets under management. Peter A. Johnson 1 Registered Investment Company with $44 million in total assets under management. 1 Other Pooled Investment Vehicle with $ m362illion in total assets under management. 7752 Other Accounts with $2.8 billion in total assets under management. Gregory M. Jones* 1 Other Pooled Investment Vehicle with $699 million in total assets under management. 6547 Other Accounts with $2.7 billion in total assets under management. W. Frank Koster 10 Other Pooled Investment Vehicles with $21.8 billion in total assets under management. 53 Other Accounts with $12.4 billion in total assets under management. J. Stephen Lauck 1 Other Pooled Investment Vehicle with $362 million in total assets under management. 7596 Other Accounts with $2.6 billion in total assets under management. Marc W. Lieberman 1 Other Pooled Investment Vehicle with $362 million in total assets under management. 7571 Other Accounts with $2.5 billion in total assets under management. Mark C. Luchsinger 6 Registered Investment Companies with $338 million in total assets under management. 3 Other Pooled Investment Vehicles with $219 million in total assets under management. 110 Other Accounts with $7.5 billion in total assets under management, of which 1 accounts ($586 million) are subject to a performance-based advisory fee. Edwin A. Martin 10 Other Pooled Investment Vehicles with $21.8 billion in total assets under management. 53 Other Accounts with $12.4 billion in total assets under management. Todd McCallister Registered Investment Companies with $165 million in total assets under management. 6386 Other Accounts with $4.6 billion in total assets under management, of which 2 accounts ($207 million) are subject to a performance-based advisory fee. J. Scott McDonald 6 Registered Investment Companies with $338 million in total assets under management. 3 Other Pooled Investment Vehicles with $219 million in total assets under management. 110 Other Accounts with $7.5 billion in total assets under management, of which 1 accounts ($586 million) are subject to a performance-based advisory fee. Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets in Each Category Edward B. Meigs 1 Registered Investment Company with $99.5 million in total assets under management. 3 Other Pooled Investment Vehicles with $1.9 billion in total assets under management. 6 Other Accounts with $6.7 billion in total assets under management. Michael K. Moran 3 Registered Investment Companies with $310 million in total assets under management. 8 Other Pooled Investment Vehicles with $3.7billion in total assets under management. 1435 Other Accounts with $791 million in total assets under management, of which 2 account ($95 million) is subject to a performance-based advisory fee. Paul Norris 10 Other Pooled Investment Vehicles with $21.8 billion in total assets under management. 53 Other Accounts with $12.4 billion in total assets under management. Deborah A. Petruzzelli 6 Registered Investment Companies with $338 million in total assets under management. 3 Other Pooled Investment Vehicles with $219 million in total assets under management. 110 Other Accounts with $7.5 billion in total assets under management, of which 1 accounts ($586 million) are subject to a performance-based advisory fee. John S. Pickler 1 Registered Investment Companies with $743 million in total assets under management. 1 Other Pooled Investment Vehicles with $7.9 million in total assets under management. 49 Other Accounts with $1.9 billion in total assets under management. Timothy J. Pire 3 Registered Investment Companies with $310 million in total assets under management. 8 Other Pooled Investment Vehicles with $3.7billion in total assets under management. 1435 Other Accounts with $791 million in total assets under management, of which 2 account ($95 million) is subject to a performance-based advisory fee. Greg Poulos 4 Registered Investment Companies with $316 million in total assets under management. 2 Other Pooled Investment Vehicles with $83 million in total assets under management. 39 Other Accounts with $1099 million in total assets under management of which 1 account ($64 million) is subject to a performance-based advisory fee Frank H. Reichel III 1 Registered Investment Companies with $60.8 million in total assets under management. 69 Other Accounts with $1.99 billion in total assets under management, of which 1 account ($67 million) is subject to a performance-based advisory fee. Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets in Each Category Sean M. Slein 1 Registered Investment Company with $75.2 million in total assets under management. 3 Other Pooled Investment Vehicles with $1.9 billion in total assets under management. 8 Other Accounts with $13.4 billion in total assets under management. Stacey Serafini Thomas 2 Registered Investment Companies with $165 million in total assets under management. 6386 Other Accounts with $4.6billion in total assets under management, of which 2 accounts ($207 million) are subject to a performance-based advisory fee. J. Stephen Thornborrow 1 Other Pooled Investment Vehicle with $362 million in total assets under management. 7754 Other Accounts with $2.7 billion in total assets under management. Tucker M. Walsh 4 Registered Investment Companies with $316 million in total assets under management. 2 Other Pooled Investment Vehicles with $83 million in total assets under management. 39 Other Accounts with $1099 million in total assets under management of which 1 account ($64 million) is subject to a performance-based advisory fee John S. Williams 6 Registered Investment Companies with $338 million in total assets under management. 3 Other Pooled Investment Vehicles with $219 million in total assets under management. 110 Other Accounts with $7.5 billion in total assets under management, of which 1 account ($586 million) are subject to a performance-based advisory fee. Jeffrey D. Yurk 3 Registered Investment Companies with $319 million in total assets under management. 8 Other Pooled Investment Vehicles with $3.7 billion in total assets under management. 1435 Other Accounts with $791 million in total assets under management, of which 2 accounts ($94 million) are subject to a performance-based advisory fee. * Number of accounts managed and total assets in each category is as of January 31, 2011. Distributed by Old Mutual Investment Partners R-11-00302/2011
